NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN T. ENSIGN; LAURA A.                     No. 17-35198
ENSIGN,
                                                D.C. No. 3:16-cv-01609-HZ
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

U.S. BANK, as Trustee,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Marco A. Hernandez, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Chapter 7 debtors Stephen T. Ensign and Laura A. Ensign appeal pro se

from the district court’s judgment affirming the bankruptcy court’s order striking

their amended complaint and dismissing their adversary proceeding. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo the district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision on appeal from the bankruptcy court and apply the same standards of

review applied by the district court. In re Thorpe Insulation Co., 677 F.3d 869,

879 (9th Cir. 2012). We affirm.

      The bankruptcy court did not err by striking the Ensigns’ amended

complaint and dismissing the adversary proceeding sua sponte because the

amended complaint failed to cure the deficiencies in the complaint previously

dismissed by the court. See 11 U.S.C. § 105(a) (authorizing bankruptcy courts to

take sua sponte action or make any determination “necessary or appropriate to

enforce or implement court orders”).

      Contrary to the Ensigns’ contentions, the bankruptcy court had jurisdiction

to enter a final order. See Exec. Benefits Ins. Agency v. Arkison (In re Bellingham

Ins. Agency, Inc.), 702 F.3d 553, 568-69 (9th Cir. 2012) (discussing Fed. R. Bankr.

P. 7008 and explaining that a litigant’s actions may suffice to establish consent;

“Congress intended to allow parties to consent by their actions to the authority of

bankruptcy courts to enter dispositive orders on any bankruptcy-related claim.”).

      We reject as unsupported by the record the Ensigns’ contention that the

bankruptcy court gave them vague instructions as to amending their complaint.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993)

(issues not supported by argument in pro se appellant’s opening brief are waived).


                                          2                                    17-35198
      The Ensigns’ requests for judicial notice, set forth in their opening and reply

briefs, and U.S. Bank’s motion to take judicial notice (Docket Entry No. 18), are

denied as unnecessary.

      AFFIRMED.




                                         3                                    17-35198